Name: Commission Regulation (EC) No 1108/96 of 20 June 1996 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: plant product;  means of agricultural production;  marketing;  documentation
 Date Published: nan

 21 . 6 . 96 EN Official Journal of the European Communities No L 148/ 11 COMMISSION REGULATION (EC) No 1108/96 of 20 June 1996 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on common organization of the market in seeds ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and Regulation (EC) No 3290/94 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EC) No 1 558/95 (4), listed the varieties of Lolium perenne L. of high persistence, late or medium late , and of Lolium perenne L. of low persist ­ ence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358 /71 ; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1996/97 marketing year; whereas, furthermore, the application of the classifi ­ cation criteria to certain varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 1445/76 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . 0 OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 161 , 23 . 6. 1976, p. 10 . H OJ No L 150 , 1 . 7. 1995, p. 86 . No L 148 / 12 EN Official Journal of the European Communities 21 . 6 . 96 ANNEX 'ANNEX I Varieties of high persistence , late or medium late Ace Compas Lipondo Paavo Aladin Condesa (T) Liquick Pedro Albi Contender Lisabelle Pelleas Allegro Cordoba Lissabon Perfect Alondra Cornwall Lisuna Perma Amadeus Corso Livonne Phoenix (T) Ambon Cud Livorno Piamonte (T) Andes Cupido Livree Pippin Anduril Cutless Look Player Animo Dacapo Loretta Portsteward Antara Dali Lorina Preference Apollo Danilo Madera (T) President Aragon Domingo Magella Prester Arno Donata Magister Profit Atlas Dorset Magyar ProgrÃ ¨s Avenue Dromore Majestic Rally (T) Baccara Duramo Mammout (T) Rathlin Barball Eden Manhattan Recolta Barclay Edgar Marabella Record Barcredo Electra Marathon Renoir Bardessa Elegana Marino (T) Riikka Barema Elgon (T) Markanta Ritz Barenza Elka Martina Rival Barezane Elrond Marylin Ronja SakiniBarglen Entrar Master Barink Envy Meba Salem Barlatan Esperon (T) Melani Santiago (T) Score (Fair Way) Sensation Sevilla Sirius Sisu Sommora Splendor Sprinter Stratos Summit Superstar Sussex Talbot Barlenna Barlet Exito Fanal (T) Meltra RVP (T) Melvina Barlinda Feeder Meradonna (T) Barlow Fetione (T) Merci Barluxe Figaro Mercure Barmaco Fingal Merganda Barplus Flair Merigold Barpolo Gerona Merlette Barry Gilford Meteor Bartony Gladio Mexico Belcampo (T) Glen Mickey Belfort (T) Globe Missouri (T) Bellatrix Henrietta Modenta Bellevue Heraut Module Bologna Herbie Modus (T) Talgo Bonny Herbus (T) Mombassa Taya Borvi Hercules Mondial Texas Boston Hermes Montagne (T) Tivoli Boulevard Honneur Montando (T) Toledo Brighstar Hunter Morimba Trani Burton Jetta Moronda Tresor Caddy Jumbo Norlea Trimmer Calibra Juventus (T) Ohio Troubadour Campania Karin Opinion Twydawn Capper Kelvin Orleans Twystar Caprice Kent Indigenous Othello Tyrone Carrick Kerdion Outsider Variant Castle (T) Langa Pablo Ventoux (T) Chagall Lasso Pacage Veritas Chantal Leon Paddock Vigor Cheops (T) Lihersa Pagode Vincent Choice Limage Pancho Wadi Citadel (T) Limes Pandora (T) Wendy Clermont (T) Linocta Parcour York Colorado Liparis Patora Zambesi'